    Case 19-12419      Doc 188    Filed 05/20/20 Entered 05/20/20 14:36:57        Desc Main
                                   Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  ROWLEY SOLAR LLC,                              Ch. 11
    Debtor                                       19-12419-FJB


                             Proceeding Memorandum and Order

MATTER:
Continued Telephonic Hearing:
#173 Motion filed by Assistant U.S. Trustee John Fitzgerald to Convert Case to Chapter 7 (Bradford,
Eric)
#179 Response filed by Creditors Barbara Berkowitz, Bonnie Berkowitz (Feinman, Michael)
#181 Opposition filed by the Debtor Rowley Solar LLC (Braunstein, Alan)
#182 Response filed by Interested Party Invaleon Technologies Corporation (Loughnane, John)

Decision set forth more fully as follows:
Telephonic Hearing held on 5/19/2020. At the hearing, counsel to the United States Trustee
requested that the motion to convert this case to one under chapter 7 be continued until such time
as the objections to the Berkowitz parties claims are finally adjudicated. That request is hereby
granted and this motion will be scheduled for further hearing at the time of the final hearing on
those objections.

                                                 By the Court,




                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge

                                                 Dated: 5/20/2020
